■Williams, Judge,
delivered the opinion of the court:
The petition in substance alleges that on or about September 6, 1937, the petitioners were the joint owners of a certain houseboat located in or near the mouth of the Wolf *530River at Memphis, Tennessee; that they used the said houseboat as their residence and work-shop, the petitioner Frank Campbell being a boat mechanic by trade; that on that date a tug boat, known as the “Mud Hen,” belonging to the War Department of the United States, was being operated by the United States Engineers’ Office located at West Memphis, Arkansas; that the said tug boat was engaged in servicing the “Omega,” another boat belonging to the War Department of the United States and operated by the aforesaid office in excavating a portion of the Wolf River near the spot where petitioners’ houseboat was anchored.
Petitioners further allege that the tug boat in passing petitioners’ houseboat on that date was operated in such a fast, negligent, reckless, and careless manner that petitioners’ houseboat, together with all their personal possessions, were caused to be sunk and destroyed. It is alleged that the houseboat, together with the personal property contained therein, including valuable tools, wearing apparel, furniture, and household utensils, were reasonably worth $500.
It clearly appears from the petition filed herein and the declarations filed by these petitioners, in the United States District Court for the Western District of Tennessee, annexed to the petition as “Exhibit A,” that the damages complained of resulted from the alleged negligent operation of a vessel owned by the United States and operated by the United States Engineers. It is alleged that the wash created by the reckless and fast navigation past the houseboat of the petitioners caused the loss and damage sought to be recovered.
Manifestly the case stated in the petition is solely one in tort and therefore is not within the jurisdiction of the court. Schillinger v. United States, 155 U. S. 168; Basso v. United States, 239 U. S. 602; Holland-American Line v. United States, 254 U. S. 148. The petition will have to be dismissed. It is so ordered.
Littleton, Judge; Green, Judge; and Whaley, Chief Justice, concur.
Whitaker, Judge, took no part in the decision of this case.